DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 34-37 and 39-48 are allowed and are re-numbered as claims 1, 9, 2-4, 10, 5-8, and 11-14, respectively.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious at least the following claim limitations:
as recited in claim 34, calculating, in a packet-flow controller node, a rate budget based on said collected measurements of queue state information;
said rate budget comprising at least one of commanded bit rates and data volumes for each transmit node for a subsequent sampling period;
providing data representative for said rate budget from said packet-flow controller node over a packet scheduling interface to the packet scheduler node; and
scheduling, in said packet scheduler node, packets to be sent to teach of said plurality of transmit nodes in a subsequent sampling period depending on said received rate budget, wherein said calculating said rate budget comprises:

deriving said rate budget based on said estimated time skews;
as recited in claim 35 and similarly recited in claim 45, calculating, in a packet-flow controller node, a rate budget based on said collected measurements of queue state information;
said rate budget comprising at least one of commanded bit rates and data volumes for each transmit node for a subsequent sampling period; and
initiating providing of data representative for said rate budget from said packet-flow controller node over a packet scheduling interface to said packet scheduler node for enabling scheduling of packets to be sent to each of said plurality of transmit nodes in a subsequent sampling period depending on said rate budget, wherein said calculating said rate budget comprises:
estimating time skews between said buffers of said plurality of transmit nodes based on said measurements of queue state information; and
deriving said rate budget based on said estimated time skews;
as recited in claim 40 and similarly recited in claim 46, said rate budget comprising at least one of commanded bit rates and data volumes for each transmit node for a subsequent sampling period; and
scheduling, in said packet scheduler node, based on a number of packets available for sending and a number of packets that can be sent over all transmit nodes together, packets to 
Applicant’s Remarks, filed March 9, 2021, on pages 8-13 further provide reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424.  The examiner can normally be reached on Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        03/12/2021